Citation Nr: 1105716	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  08-33 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection of post-operative decompression 
laminectomy and foraminotomy, L4-L5 and L5-S1.

2.  Whether new and material evidence has been received to reopen 
a claim for service connection of asbestosis.  

3.  Entitlement to service connection for a right knee 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to March 1971.

This matter comes to the Board of Veterans' Appeals (Board) from 
a November 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran was provided hearings before a Decision Review 
Officer (DRO) and the Board in January 2009 and September 2010, 
respectively.  Transcripts of the testimony offered at these 
hearings have been associated with the record.  At the Board 
hearing, the Veteran requested that the record be held open for 
60 days to allow for the submission of additional evidence.  See 
38C.F.R. § 20.709 (2010).  No additional evidence has been 
received.

The Board notes that in his March 2008 notice of Disagreement 
(NOD) the Veteran disagreed with not only the determinations 
listed on the title page of this decision, but also a denial of 
posttraumatic stress disorder (PTSD).  With respect to PTSD, the 
Veteran also filed a substantive appeal.  However, in a statement 
dated in January 2009, received prior to the promulgation of a 
decision in the present appeal, the Veteran withdrew his appeal 
with respect to the issue of entitlement to service connection 
for PTSD.  Accordingly the Board will not address this issue.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2010).

Also in the March 2008 NOD, the Veteran expressed disagreement 
with a denial of service connection for "cancer."  Prostate 
cancer was the subject of a December 2004 rating decision and was 
not adjudicated in the November 2007 decision.  Because the 
Veteran did not file his NOD within one year of this decision, 
the RO did not issue a statement of the case (SOC).  The filing 
of a timely NOD is mandatory to confer jurisdiction upon the 
Board.  See 38 C.F.R. §§ 20.200, 20.201 (2010); see also Percy v. 
Shinseki, 23 Vet. App. 37, 44 (2009).


FINDINGS OF FACT

1.  In a May 1980 rating decision, the RO denied the Veteran's 
claim of entitlement to service connection for post-operative 
decompression laminectomy and foraminotomy, L4-L5 and L5-S1, and 
he did not appeal this decision.

2.  The evidence received since the May 1980 rating decision is 
not new and material for the claim of service connection for 
post-operative decompression laminectomy and foraminotomy, L4-L5 
and L5-S1, and it does not raise a reasonable possibility of 
substantiating the underlying claim.

3.  In an April 2004 rating decision, the RO denied the Veteran's 
claim of entitlement to service connection for asbestosis and he 
did not appeal this decision.

4.  The evidence received since the April 2004 rating decision is 
not new and material for the claim of service connection for 
asbestosis and it does not raise a reasonable possibility of 
substantiating the underlying claim.

5.  The Veteran does not have a right knee disability.  


CONCLUSIONS OF LAW

1.  The RO's May 1980 rating decision denying the Veteran's claim 
of entitlement to service connection for post-operative 
decompression laminectomy and foraminotomy, L4-L5 and L5-S1, is 
final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 19.118, 19.153 
(1979).

2.  New and material evidence has not been received to reopen the 
claim of service connection for post-operative decompression 
laminectomy and foraminotomy, L4-L5 and L5-S1, and the claim is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2010).

3.  The RO's April 2004 rating decision denying the Veteran's 
claim of entitlement to service connection for asbestosis is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2003).

4.  New and material evidence has not been received to reopen the 
claim of service connection for asbestosis, and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2010).

5.  Entitlement to service connection for a right knee disability 
is not established.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  In the 
notice, VA will inform the claimant which information and 
evidence, if any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to obtain 
on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2010); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
Notice should include the rating criteria and effective date 
provisions that are pertinent to the appellant's claim.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

In claims to reopen, VA must notify a claimant of the evidence 
and information that is necessary to reopen the claim and the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit sought.  VA 
should consider the bases for the final denial and the notice 
letter must describe what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The RO provided the Veteran pre-adjudication notice by a letter 
dated in May 2006.  The RO also provided additional notice in 
January 2009, particularly related to his applications to reopen, 
and the claims were readjudicated in a subsequent supplemental 
statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).

With respect to the application to reopen his claim for a low 
back disability, the Board notes that the RO's notice stated that 
the claim for post-operative decompression laminectomy and 
foraminotomy, L4-L5 and L5-S1, was previously denied because 
"there was no evidence of a spinal disability."  A review of 
the record, however, discloses that this claim was largely denied 
because there was insufficient evidence of a nexus between the 
disability and service.  

Nevertheless, the Board finds that any prejudice due to such 
error has been overcome in this case by the following: (1) based 
on the communications sent to the Veteran over the course of this 
appeal, the Veteran was ultimately provided the necessary 
information so as to allow a reasonable person to understand how 
to substantiate the claim, particularly as to the requirement for 
showing a nexus between the applicable disability and service; 
and (2) based on the Veteran's contentions as well as the 
communications provided to the Veteran by VA, it is reasonable to 
expect that the Veteran understands what is needed to prevail.  
See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 
1974) ("[N]o error can be predicated on insufficiency of notice 
since its purpose had been served.").  In order for no prejudice 
to result from a notice error, "the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 
(2007).

Irrespective of any notice deficiency, the Veteran and his 
representative have demonstrated actual knowledge of the 
pertinent requirements to reopen this claim.  It is particularly 
salient to the Board in this regard that during his DRO and Board 
hearings, the Veteran related that he believed that his currently 
diagnosed low back disability was attributable to in-service 
events, he was encouraged to submit evidence in this regard and 
the requirements to reopen were explained to him.  See Bryant v. 
Shinseki, 23 Vet. App. 488 (2010).  Based on the communications 
to the Veteran and the arguments raised by the Veteran and his 
representative, they have demonstrated actual knowledge of the 
requirements for reopening the claim and it is reasonable to 
expect that the Veteran understands what is needed to prevail.  
Thus, the Board finds that no prejudice results in proceeding 
with adjudication of the Veteran's application to reopen.

VA has obtained the Veteran's service treatment records, assisted 
the Veteran in obtaining evidence and afforded the Veteran the 
opportunity to give testimony before a DRO and the Board.  With 
respect to the claims to reopen, VA need not obtain a medical 
opinion or examination in this case because that duty applies to 
claims to reopen only if new and material evidence is presented 
or secured.  38 C.F.R. § 3.159(c)(4)(C)(iii).  With respect to 
the claim of service connection for a right knee disability, no 
examination or opinion is necessary to decide this claim as there 
is sufficient evidence of record to decide it, i.e. the Veteran's 
service treatment records showing no right knee complaints, his 
provided history and voluminous medical records revealing no 
diagnosed right knee disability.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

The Board notes that the Veteran is apparently in receipt of 
Social Security Administration (SSA) benefits and that he 
requested VA's assistance in obtaining records from Kaiser 
Foundation Hospital (Kaiser).  VA received a negative response to 
its request to SSA; thus, no further efforts to obtain these 
records are necessary.  See 38 C.F.R. § 3.159(c)(2).  Likewise, 
after two requests to Kaiser, no response was received and no 
further attempts of Kaiser are necessary.  See 38 C.F.R. 
§ 3.159(c)(1).

All known and available records relevant to the issues on appeal 
have been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.

II. New and Material Claims

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  
Service connection may be granted for a disease diagnosed after 
service discharge when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service" - 
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004). 

Under applicable criteria, VA shall consider all lay and medical 
evidence of record in a case with respect to benefits under laws 
administered by VA.  When there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

The Veteran's claim of service connection for post-operative 
decompression laminectomy and foraminotomy, L4-L5 and L5-S1, was 
previously considered and denied by the RO in a May 1980 rating 
decision on the grounds that the evidence did not show incurrence 
of a chronic spinal disability in service.  The Veteran was 
notified of that decision and of his appellate rights, but did 
not appeal that decision.  That decision is final.  38 U.S.C. § 
4005(c) (1976); 38 C.F.R. §§ 19.118, 19.153 (1979).

The Veteran's claim of service connection for asbestosis was 
previously considered and denied by the RO in an April 2004 
rating decision on the grounds that the evidence did not show 
incurrence of asbestosis in service or a current diagnosis 
thereof.  The Veteran was notified of that decision and of his 
appellate rights, but did not appeal that decision.  That 
decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2003).

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2010).

For claims received on or after August 29, 2001, as is the case 
here, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
sustaining the claim.  38 C.F.R. § 3.156(a).  New and material 
evidence need not be received as to each previously unproven 
element of a claim in order to justify reopening thereof.  See 
Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  The 
only exception would be where evidence presented is either (1) 
beyond the competence of the individual making the assertion or 
(2) inherently incredible.  Justus v. Principi, 3 Vet. App. 510 
(1992).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  VA may then proceed 
to evaluate the merits of the claim on the basis of all evidence 
of record, but only after ensuring that the duty to assist the 
Veteran in developing the facts necessary for his claim has been 
satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 
38 U.S.C.A. § 5103A (West 2002) (eliminates the concept of a 
well-grounded claim).  

Under applicable criteria, VA shall consider all lay and medical 
evidence of record in a case with respect to benefits under laws 
administered by VA.  In the absence of new and material evidence, 
the benefit-of-the-doubt rule does not apply.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).

At the time of the May 1980 rating decision, which denied the 
Veteran's claim of service connection for post-operative 
decompression laminectomy and foraminotomy, L4-L5 and L5-S1, the 
evidence of record consisted of the Veteran's service treatment 
records, private medical records, and VA records, including 
reports of VA examinations.  His service treatment records 
documented one complaint of low back pain in March 1971, as well 
as a normal spine upon discharge examination.  The available VA 
records noted a history of back injury in March 1976 with a 
herniated disc with laminectomy and foraminotomy at L4-5 and L5-
S1, with post-operative radiculopathy.

Since the May 1980 rating decision, numerous new pieces of 
evidence have been associated with the record, particularly the 
Veteran's statements, private medical records, VA records and 
transcripts of testimony offered by the Veteran.  None of the 
evidence, but for the Veteran's contentions, purports to relate 
any low back disability to service.  In this regard, the Board 
notes that the Veteran, as a layperson, is simply not competent 
to relate a diagnosed low back disability to an injury many years 
ago service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir 2007).  As such, this evidence carries no credibility and 
thus no weight.  See Justus, 3 Vet. App. at 510.  Additionally, 
the contentions are essentially redundant of those made in 
furtherance of his previously denied claim.  Accordingly, the 
application to reopen this claim must be denied.  See Annoni, 
5 Vet. App. at 467.  

At the time of the April 2004 rating decision, which denied the 
Veteran's claim of service connection for asbestosis, the 
evidence of record consisted of the Veteran's statements, service 
treatment records, private medical records dated in March 2003 
noting pleural and parenchymal abnormalities consistent with 
pulmonary asbestosis, and VA records, including a report of a VA 
respiratory examination dated in March 2004 that found no 
evidence of lung asbestosis.  His service treatment records 
document no complaints or diagnoses regarding the lungs.  At this 
time, the Veteran claimed exposure to asbestos during service.  

Since the April 2004 rating decision, numerous new pieces of 
evidence have been associated with the record, particularly the 
Veteran's statements, private medical records, VA records and 
transcripts of testimony offered by the Veteran.  None of the 
evidence, but for the Veteran's statements and testimony to 
having asbestosis pertains to a diagnosis of asbestosis or any 
relationship thereof to service.  In this regard, the Board notes 
that the Veteran, as a layperson, is simply not competent to make 
a complex diagnosis such as asbestosis, or comment on the 
etiology thereof.  See Espiritu, 2 Vet. App. at 494-95; Jandreau, 
492 F.3d at 1377.  As such, this evidence carries no credibility 
and thus no weight.  See Justus, 3 Vet. App. at 510.  
Additionally, the contentions are essentially redundant of those 
made in furtherance of his previously denied claim.  Accordingly, 
the application to reopen must be denied.  See Annoni, 5 Vet. 
App. at 467.

III. Right Knee Disability

A review of the Veteran's service treatment records reveals no 
complaints or diagnoses regarding the right knee, although in 
March 1971 the Veteran complained of left knee pain.  The Veteran 
asserts that he has been assessed as having a right knee 
disability that he believes is attributable to an in-service fall 
in 1970 when he was climbing "Jacob's ladder."  He has 
testified to having been treated for a right knee condition, 
particularly at VA facilities.

In order to substantiate a claim for service connection, inter 
alia, there must be adequate evidence of a currently diagnosed 
disability.  Shedden, 381 F.3d at 1167.  A review of the medical 
evidence of record reveals no diagnosis of any current right knee 
disability, despite the Veteran's assertions of having been 
assessed as having one.  Indeed, a recent VA problem list fails 
to disclose any such diagnosis.  The Veteran, although competent 
to identify pain in his knee, is not competent to diagnose a 
complex disability thereof, and he has not identified any 
specific disability.  See Espiritu, 2 Vet. App. at 494-95; 
Jandreau, 492 F.3d at 1377.  "In the absence of proof of a 
present disability, there can be no valid claim." Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Likewise, the Board 
finds that the Veteran's reports of having been assessed with a 
right knee disability lack credibility.  In direct contradiction 
to his assertions of having been treated for such a condition a 
review of his VA and private medical records discloses no such 
history.  In any case, the Board has the responsibility to assess 
the credibility and weight to be given to the competent medical 
evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see 
also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  
Accordingly, the preponderance of the evidence is against the 
claim and it is denied.  See Gilbert, 1 Vet. App. at 49.


ORDER

New and material evidence to reopen the claim of service 
connection for post-operative decompression laminectomy and 
foraminotomy, L4-L5 and L5-S1, has not been received; the 
application to reopen is denied.

New and material evidence to reopen the claim of service 
connection for asbestosis has not been received; the application 
to reopen is denied.

Entitlement to service connection for a right knee disability is 
denied.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


